t c memo united_states tax_court leon mac crosswhite petitioner v commissioner of internal revenue respondent docket no 19878-11l filed date vincent mesis jr for petitioner g chad barton for respondent memorandum opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination see sec_6330 petitioner seeks review unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure of respondent’s determination to proceed with a proposed levy this collection action concerns outstanding employment_tax liabilities from form sec_941 employer’s quarterly federal tax_return that petitioner owes as a result of his ownership of the sole_proprietorship crosswhite spraying service for the following quarterly periods september and date march june september and date march and date june and date june and date and date the issue for decision is whether respondent’s determination to sustain the proposed collection by levy constitutes an abuse_of_discretion background the parties submitted this case for decision fully stipulated see rule a the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in oklahoma at the time he filed his petition a petitioner’s administrative offers-in-compromise on date petitioner’s attorney vincent mesis jr mailed to respondent’s centralized offer_in_compromise coic unit in new york a form_656 offer_in_compromise on behalf of petitioner and his wife to settle certain of the court notes that after the date of the notice_of_determination through a series of payments and transfers of overpayments the date balance is now zero petitioner’s outstanding form_941 employment_tax liabilities respondent did not process the offer-in-compromise and on date respondent returned it to petitioner along with a letter indicating the offer was not processable because respondent’s records showed that petitioner had failed to file form sec_941 for the quarterly periods ending on date june september and date petitioner had failed to timely file and pay his quarterly form_941 employment_tax liabilities for the quarterly periods ending on june and date and petitioner had failed to make timely federal tax deposits during the quarterly period in which the offer-in-compromise was submitted on date mr mesis sent respondent a letter indicating that respondent’s records were incorrect and that respondent had erred in returning the offer-in-compromise or alternatively that respondent had intentionally not processed petitioner’s offer in order to require petitioner to submit an additional offer after the date in which an application fee was required specifically mr as discussed infra petitioner’s wife was not liable for the form_941 employment_tax liabilities that are at issue the record does not show the terms of petitioner’s proposed offer pursuant to the grant of authority in u s c sec_9701 the secretary issued final regulations sec_300_0 and sec_300_3 user_fee regs effective continued mesis indicated in his letter that petitioner had filed form sec_941 for the quarterly periods ending on date and june september and date he also indicated that he was enclosing copies of the form sec_941 for those quarterly periods as well as the june and date quarterly periods mr mesis represented to respondent that petitioner had been advised by his accountant that it was not necessary for petitioner to make a monthly deposit for the quarter in which the offer-in-compromise was submitted he enclosed a copy of a form_656 and requested respondent to accept the offer and submit it for review respondent did not process petitioner’s second offer-in-compromise and on date respondent returned petitioner’s form_656 indicating by letter that the offer-in-compromise could not be processed because petitioner had failed to submit an application fee continued date generally requiring a taxpayer to submit a dollar_figure application fee before irs acceptance and processing of an offer-in-compromise unless the taxpayer meets the low income certification guidelines t d 2003_2_cb_817 see also revproc_2003_71 sec_2 2003_2_cb_517 the purported copies of the form sec_941 enclosed with the letter are not a part of the record the record does not show the terms of petitioner’s proposed offer on date mr mesis sent respondent a letter indicating that when petitioner had filed the date offer-in-compromise no fee was required and that respondent had failed to process petitioner’s original offer for no valid reason mr mesis enclosed a form_656 along with a dollar_figure check for the application fee but asserted in his letter that respondent was attempting to extort this fee from petitioner he requested that respondent process the offer and refund the dollar_figure on date respondent sent to petitioner a cp notice indicating respondent might levy upon state tax refunds petitioner might be entitled to because petitioner had failed to pay his form_941 employment_tax liability with it is not apparent from the record why mr mesis submitted a dollar_figure check when the application fee required at that time was dollar_figure the amount of petitioner’s offer and the details surrounding petitioner’s offer are not in the record but periodic_payment offers-in-compromise did not require submission of the first proposed payment until days after date see sec_7122 see also tax_increase_prevention_and_reconciliation_act_of_2005 tipra pub_l_no sec_509 sec_120 stat pincite the record does not show the terms of petitioner’s proposed offer as indicated infra p respondent apparently did not process petitioner’s date offer-in-compromise sec_7122 provides that a taxpayer’s submitted offer-in-compromise is deemed accepted by the secretary after months if the secretary fails to reject that offer this provision is inapplicable to petitioner’s date offer-in-compromise because subsection f applies only to offers submitted on or after the date which is days after date see tipra sec_509 sec_120 stat pincite respect to the quarterly period ending on date on date mr mesis sent respondent a letter indicating that petitioner had filed an offer-in-compromise and that he believed respondent’s assessment of the form_941 taxes relating to petitioner’s quarterly period ending on date was in error mr mesis requested that respondent provide him supporting documentation for the assessment of this tax before any levy being made on date respondent issued petitioner a notice cp for each unpaid balance for petitioner’s form_941 employment_tax liabilities for the quarters ending date march june september and date and march and date on date petitioner’s attorney mailed respondent a letter asserting that these taxes were the subject of an offer-in-compromise on date mr mesis mailed respondent a letter requesting that respondent advise him of the status of petitioner’s offer-in-compromise so that the matter could be resolved on date mr mesis mailed to respondent a letter acknowledging receipt of a letter dated date setting forth facts relating to the offer-in-compromise and requesting that respondent proceed expeditiously with sending a written acknowledgment of the offer-in-compromise and a written acceptance of the offer in the meantime petitioner sent to respondent an additional form_656 respondent did not process petitioner’s offer-in-compromise and on date respondent returned the form_656 indicating by letter that petitioner had failed to pay the dollar_figure offer-in-compromise application fee make an initial payment with the offer and file all required federal tax returns on date mr mesis sent respondent a letter asserting that petitioner was not required to pay an application fee and that he had filed all required tax returns b collection_due_process_hearing on date respondent sent petitioner a final notice-notice of intent to levy and notice of your right to a hearing notice_of_levy with respect to petitioner’s form_941 employment_tax liabilities for the quarterly periods ending on september and date march june september and date march and date june and date june and date and date on the date the the parties have stipulated that this offer-in-compromise was submitted on an unknown later date the record does not show the terms of petitioner’s proposed offer notice_of_levy was mailed according to respondent’s records petitioner owed dollar_figure for the assessed balances late penalties and interest on date mr mesis mailed respondent a letter indicating that it was his belief that respondent had accepted one of petitioner’s offers-in-compromise because petitioner had not received a response from respondent rejecting that offer on date petitioner timely sent respondent a form request for a collection_due_process or equivalent_hearing and indicated that the hearing request was in regard to the filing of a notice_of_federal_tax_lien and a proposed or actual levy petitioner also indicated that he wanted to submit an offer-in- compromise as a collection alternative on date respondent sent to petitioner a letter acknowledging receipt of petitioner’s form respondent also indicated that petitioner was not entitled to a sec_6320 hearing with respect to the form_941 taxes the parties agree that respondent was correct in determining that petitioner cannot challenge the filing of a notice_of_federal_tax_lien under section the record shows that respondent filed a notice_of_federal_tax_lien on date with respect to petitioner’s form_941 employment_tax liabilities for quarterly periods ending on date march june september and date and march and date for certain form_941 taxes and that the dispute properly before the court relates to the notice_of_intent_to_levy on date settlement officer jeffrey silverhorn so silverhorn sent petitioner a letter acknowledging that the internal_revenue_service appeals_office had received petitioner’s request for a sec_6330 hearing so silverhorn advised petitioner that before he could consider an offer- in-compromise petitioner would need to file form sec_941 for quarterly periods ending on date and date as well as provide proof of estimated_tax payments for date the letter also stated the following your primary argument is the irs did not properly consider the oic that was submitted to the centralized offer unit on based on the evidence reviewed i believe the coic unit did receive your request but it could not be considered primarily due to noncompliance irs cannot consider any collection alternatives until you are completely compliant with all filing and paying requirements they would have returned the oic if compliance was at issue with respect to the dollar_figure user_fee the service began collecting this for all offers beginning you submitted the oic on and provided copies of postal receipts unfortunately the the record shows that on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien although petitioner checked the box on his form for an equivalent_hearing respondent’s appeals_office determined that the equivalent_hearing request was untimely because it was not made within one year after the end of the five-business-day period following the filing of the notice of tax_lien see sec_301_6320-1 q a-i7 proced admin regs oic was returned due to the compliance issue in fact the compliance issue is still a factor in your case as notated above if it is your intention to submit another oic it will be considered under the current rules and regulations i will consider the same if you desire on date a face-to-face hearing was held between so silverhorn and petitioner petitioner’s wife and mr mesis during the hearing mr mesis raised an issue with respect to respondent’s rejection of petitioner’s date offer-in-compromise so silverhorn told mr mesis that he would not consider petitioner’s date offer-in-compromise but that he would consider a new offer if petitioner wished to submit one mr mesis requested an additional days to submit an offer-in-compromise and so silverhorn agreed to allow him additional days to do so on date respondent’s field assistance personnel received a form_656 from petitioner and his wife on the form_656 petitioner indicated the offer was for form_941 employment_tax liabilities for the quarters ending on date march june september and date and march and date petitioner also proposed to settle these taxes through a short-term periodic_payment offer-in-compromise of dollar_figure based on doubt as to collectibility and payable over months attached to the form_656 was an explanation of circumstances that indicated that petitioner’s business had been adversely affected in and by an ice storm and by an employee who stole and embezzled from petitioner’s business on date so silverhorn reviewed petitioner’s offer-in-compromise and the next day sent it to respondent’s coic unit on date respondent’s coic unit mailed petitioner a letter indicating that petitioner would need to amend the date offer-in-compromise before respondent could process it specifically respondent advised petitioner that the offer had been made on behalf of petitioner and his wife but that his wife was not liable for the form_941 employment_tax liabilities that the offer failed to list all the form_941 employment_tax liabilities petitioner owed and that the offer was not accompanied by a form 433-a collection information statement for wage earners and self- employed individuals by letter dated date mr mesis stated that he would provide an amended offer-in-compromise on or before date on date respondent’s coic unit received from petitioner an amended offer-in-compromise a completed form 433-a and other documentation this offer was made by petitioner only and not jointly with his wife and was made with respect to form_941 employment_tax liabilities for the quarters ending september and date march june september and date march and date june and date june and date and date petitioner again proposed to settle these outstanding taxes through a short- term periodic_payment offer-in-compromise of dollar_figure based on doubt as to collectibility and payable over months petitioner’s assets according to petitioner’s date form 433-a are summarized as follows assets equity liquid_assets bank accounts dollar_figure ira and life_insurance big_number credit lines big_number equity in business big_number equity in home big_number equity in vehicles big_number equity in personal_property accounts_receivable current big_number accounts_receivable over days big_number big_number accounts_receivable over days big_number accounts_receivable over days business_assets big_number tools of trade big_number big_number total the form 433-a also indicated that petitioner had dollar_figure of total monthly income and dollar_figure of total monthly living_expenses petitioner also attached to his offer- the original form 433-a had multiple subcategories the classes and the amounts have been collapsed into primary categories and totaled to facilitate a table format in-compromise a letter indicating that although petitioner’s and his wife’s health was generally good his wife had been diagnosed with breast cancer in he also indicated that when his wife was diagnosed with breast cancer their health insurance deductible was dollar_figure and they had a lot of out-of-pocket health expenses for several years on date so silverhorn mailed to petitioner a letter informing him that he had determined on the basis of petitioner’s form 433-a that petitioner’s reasonable collection potential was dollar_figure so silverhorn’s calculations of petitioner’s reasonable collection potential are summarized below generally under the commissioner’s administrative guidelines an offer to compromise based on doubt as to collectibility will be accepted only if the offer reflects the reasonable collection potential of the case see 125_tc_301 aff’d 469_f3d_27 1st cir see also internal_revenue_manual irm pt date absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance a taxpayer’s reasonable collection potential includes realizable equity in assets owned by the taxpayer as well as amounts collectible from the taxpayer’s future income after allowing for payment of necessary living_expenses irm pt date quick sale value based on of current market_value assets fmv qsv encumb exemp equity dollar_figure dollar_figure --- big_number --- --- liquid asset sec_1 lines of credit business real_property big_number big_number dollar_figure home big_number household goods big_number --- big_number vehicles big_number --- big_number accounts_receivable big_number --- total reasonable big_number big_number collection potential dollar_figure big_number big_number big_number big_number big_number big_number --- -0- liquid_assets includes petitioner’s bank accounts ira and life_insurance respondent determined that petitioner’s ira had a fair_market_value of dollar_figure and a quick-sale value of dollar_figure so silverhorn also determined that petitioner had monthly net negative income of dollar_figure consisting of dollar_figure of gross monthly income and dollar_figure of total monthly allowable expenses in determining petitioner had dollar_figure of total monthly allowable expenses so silverhorn determined that petitioner was entitled to dollar_figure more in monthly expenses than he had claimed on his form 433-a directly specifically so silverhorn determined that petitioner was entitled to a monthly national standard allowance of dollar_figure for misc a monthly national standard allowance of dollar_figure for housing and utilities dollar_figure for ownership costs related to petitioner’s vehicles dollar_figure for out-of-pocket health care costs and dollar_figure for health insurance costs below so silverhorn’s income and expense analysis was the notation currently not collectible closing code dollar_figure the letter also stated the following as you can see i will not be able to recommend the oic based on doubt as to collectibility since you have the ability to pay more i have also factored in your spouse’s medical situation by allowing the additional medical_expenses as reflected above after careful consideration of the other factors presented i will be willing to recommend an oic totaling dollar_figure for acceptance i will of course consider any additional information such as additional expenses that may not have been previously considered if you are willing to amend and increase the oic to an acceptable amount please respond by and i will submit you an amended you may also contact me at the telephone number listed above on date mr mesis mailed a letter to so silverhorn indicating that petitioner would amend and increase his offer-in-compromise mr mesis also indicated in his letter that he was enclosing form sec_941 for quarterly periods ending on date and date on date so silverhorn mailed petitioner an addendum to form_656 through which petitioner could amend his offer-in-compromise on date mr mesis mailed respondent a letter indicating that he had questions concerning the basis for so silverhorn’s calculation of the amount which should be offered specifically mr mesis’s main question related to why so silverhorn was showing dollar_figure as accounts_receivable for the company when the correct current amount to date is dollar_figure mr mesis also indicated that the petitioner had a negative balance in his bank account as of date and that petitioner had also borrowed dollar_figure from a bank mr mesis expressed frustration about the method in which respondent had handled petitioner’s account from the time that the original offer was submitted in october of he requested so silverhorn to submit a blank addendum to form_656 to permit his client to submit an amended offer-in- compromise in an amount that they can reasonably be expected to pay on a monthly basis on date so silverhorn recorded in his case activities record the following based on all facts reviewed will not be able to recommend oic as filed tp owes about dollar_figurek and is offering to settle for dollar_figure they are still squabbling over the prior oic that was returned in during appeals consideration tp was advised a viable oic can be considered poa however continues to write letters alluding to the original oic filing based on all facts circumstances appeals cannot recommend the dollar_figure offer but would be willing to recommend an amended oic totaling dollar_figure based on the rcp set deadline of date to respond do not expect tp poa to agree but wanted to give one last opportunity sent revised letter along w addendum reflecting the same also on date so silverhorn mailed petitioner a letter indicating that he had determined that his calculation for petitioner’s reasonable collection potential was not computed correctly and should be reduced so silverhorn also determined however that certain business_assets that were not included in the original calculation of petitioner’s reasonable collection potential should now be included in that calculation he provided in his letter two tables explaining his calculation of petitioner’s reasonable collection potential both of which are summarized below quick sale value based on of current market_value assets fmv qsv encumb exemp equity liquid_assets dollar_figure dollar_figure --- lines of credit big_number --- --- business home household goods big_number --- vehicles accounts_receivable total reasonable big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --- --- collection potential dollar_figure --- big_number big_number big_number big_number big_number see supra p table note respondent determined that petitioner had zero equity with respect to his bank account which had originally had a fair_market_value of dollar_figure on the previous submission it appears the settlement officer reduced the available equity in the home by to reflect the potential spousal ownership_interest in the tenancy petitioner was solely responsible for the trust fund recovery penalties quick sale value based on of current market_value assets fmv qsv encumb exemp equity dollar_figure big_number big_number account receivable a r--60 days a r--90 plus days a r over days business_assets tools of trade total reasonable collection potential --- --- --- --- --- --- dollar_figure --- --- --- big_number big_number dollar_figure dollar_figure big_number big_number big_number --- --- big_number --- big_number the number in so silverhorn’s letter to petitioner was entered erroneously as dollar_figure however so silverhorn arrived at the correct total net equity of dollar_figure despite this miscalculation the letter also stated the following as you can see i eliminated the previous bank account balance to dollar_figure reduced the vehicles to a quick sale value dollar_figure and utilized the accounts_receivable currently due dollar_figure and listed it as an asset since there is no future value of income fvi to consider i have also factored in your spouse’s medical situation by allowing the additional medical_expenses as reflected above based on these facts i will not be able to recommend the dollar_figure oic but would be willing to recommend an amended oic totaling dollar_figure based on the tables based on the last letter received it does not appear you will be able to fund the revised oic if you are however willing to amend and increase the oic to an acceptable amount please respond by your poa can submit an amended you may also contact me at the telephone number listed above on date mr mesis mailed so silverhorn a letter indicating that he had received the date letter and that it was his intent to amend and increase the oic previously submitted mr mesis also indicated that he would submit the amended offer within thirty days from the date of this letter so silverhorn did not respond to petitioner’s letter thirty days after mr mesis’ correspondence on date respondent mailed petitioner the notice_of_determination sustaining the proposed levy respondent determined that petitioner’s dollar_figure offer-in-compromise should not be recommended for acceptance because petitioner could pay dollar_figure respondent also determined that although mr mesis had indicated in his date letter that he would submit an amended offer-in-compromise for the appeals_office to consider nothing had been received as of the date of the notice_of_determination the same day that respondent mailed the notice_of_determination date mr mesis hand-delivered addendum to form_656 accompanied by a letter revising the offer to dollar_figure so silverhorn did not consider the addendum to form_656 and the revised offer as the documents literally passed in the office a sec_6330 hearing discussion under sec_6331 if a person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person a taxpayer may appeal the proposed levy to the internal_revenue_service irs under sec_6330 by requesting an administrative hearing at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise sec_6330 the underlying tax_liability is properly at issue at a collection_due_process_hearing only when the taxpayer has not received a notice_of_deficiency or has not otherwise had an opportunity to challenge the liability sec_6330 the proposed addendum is marked as ex 43-p subject_to a relevancy objection by respondent the court denies respondent’s objection and finds that the performance of actually delivering the amended offer-in-compromise although on the final day and probably the final hour is relevant to deciding whether respondent abused his discretion in sustaining the levy following the hearing the appeals officer must determine whether the proposed levy may proceed the appeals officer is required to take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 if the hearing culminates in an adverse determination the taxpayer may seek judicial review of the determination in the tax_court pursuant to sec_6330 petitioner seeks review of respondent’s determination b standard of review when the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 when the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c tax_liability on brief petitioner argues that although he does not contest the existence or amounts of form_941 employment_tax liabilities with respect to the quarters ending in and he does contest all other quarters judicial review of a notice_of_determination is limited to issues that the taxpayer properly raised at the cdp hearing sec_301_6330-1 q a-f3 proced admin regs see giamelli v commissioner 129_tc_112 petitioner did not raise the issue of underlying liability at his cdp hearing with so silverhorn therefore petitioner is precluded from contesting the underlying liabilities at this time alternatively petitioner did not adhere to the court’s rules for raising an issue pertaining to a lien or levy in the petition pursuant to the court’s rules a petition filed in a sec_6330 case must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination rule b any issue not raised in the assignments of error shall be deemed conceded id petitioner has failed to challenge the validity of the underlying tax_liabilities in his petition accordingly we conclude that petitioner is precluded from challenging the validity of his underlying tax_liabilities in this case d petitioner’s date offer-in-compromise petitioner argues that so silverhorn abused his discretion in failing to consider his date offer-in-compromise and that his offer should have been processed in without a dollar_figure application fee respondent argues that petitioner’s offer-in-compromise was returned because at the time petitioner filed his offer respondent’s records showed that petitioner had failed to file form sec_941 for the quarters ending on date and june september and date petitioner had failed to timely file and pay his quarterly form_941 employment_tax liabilities for the two quarters preceding the quarter the offer was submitted and petitioner had failed to make timely federal tax deposits during the quarter in which he submitted his offer see irm pt date sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws sec_7122 provides that the secretary shall prescribe guidelines to be used to evaluate whether an offer-in- compromise is adequate and should be accepted to resolve a dispute sec_301_7122-1 proced admin regs provides that an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary pursuant to irm pt a date an offer-in-compromise is not processable and should be returned to a taxpayer who owns a business if the taxpayer has failed to file all required tax returns timely file and timely deposit all employment_taxes for the two quarters preceding the offer-in- compromise and timely pay all federal tax deposits that are due in the quarter in which the offer-in-compromise was submitted see 141_tc_248 noting that taxpayers requesting offers-in-compromise must be in compliance with their filing_requirements and be current in their tax_payments before irs acceptance of an offer-in-compromise for processing supplemented by tcmemo_2014_41 see also 412_f3d_819 7th cir holding that the judiciary’s role is to ensure the lawfulness of executive decisions not to micromanage executive decisionmaking aff’g 123_tc_1 generally the decision to accept or reject an offer is left to the discretion of the secretary see sec_301_7122-1 proced admin regs and the commissioner does not abuse his discretion by returning an offer- in-compromise on account of taxpayers’ failure to meet current tax obligations reed v commissioner t c pincite and cases cited thereat moreover the commissioner is not required to reopen an offer-in-compromise during a sec_6330 hearing when that offer has been returned to a taxpayer as not processable before the hearing id pincite on date petitioner submitted an offer-in-compromise and on date respondent returned that offer as not processable because respondent’s records showed that petitioner was not in compliance with certain filing and tax payment requirements respondent’s transcripts for petitioner’s tax accounts show that petitioner filed his date and june and date quarterly form sec_941 on date which was several months after petitioner had submitted his offer-in-compromise additionally respondent’s records show that as of date no payment had been received for petitioner’s date quarterly form_941 tax period which is one of the two quarters preceding the offer-in-compromise so silverhorn’s case activity record and date letter to petitioner show that he reviewed petitioner’s file and transcripts and determined that petitioner was not in compliance with his tax obligations when he submitted the offer-in-compromise although petitioner argues that he was in compliance with his tax obligations the record is devoid of any evidence that would support his contention accordingly we conclude that respondent did not abuse his discretion in determining that petitioner was not in compliance with his tax obligations at the time his date offer-in-compromise was submitted e petitioner’s date offer-in-compromise even though petitioner has submitted multiple offers-in-compromise beginning as early as the first complete offer to include the correct taxpayer correct_tax periods supporting financial documentation and filed tax returns was not delivered during the course of the cdp hearing until date at that time petitioner proposed a short-term periodic_payment offer-in-compromise based on doubt as to collectibility pursuant to the relevant regulations taxpayers may compromise their outstanding tax_liabilities on three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs the secretary may compromise a liability on the ground of doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs determinations based on doubt as to collectibility will include a determination of a taxpayer’s ability to pay and the secretary is required to permit taxpayers to retain sufficient funds to pay basic living_expenses sec_301_7122-1 proced admin regs an offer-in-compromise based on doubt as to collectibility will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect through other means this amount is the reasonable collection potential of a case revproc_2003_71 sec_4 c b pincite the policy of promoting effective tax_administration means that the irs has discretion to compromise liability when full collection could be achieved but would cause an economic hardship to the taxpayer and the compromise would not undermine compliance of the tax laws see id see also sec_301_6343-1 proced admin regs defining economic hardship as the inability to pay reasonable basic living_expenses the internal_revenue_manual provides procedures for analyzing a taxpayer’s financial condition to determine reasonable collection potential see irm pt date a taxpayer’s reasonable collection potential is defined under the irm as net equity plus future income id pt date future income is defined as an estimate of the taxpayer’s ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future the number of months depends on the payment terms of the offer id pt date generally the amount to be collected from future income is calculated by taking the projected gross monthly income less allowable expenses and multiplying the difference by the number of months applicable to the terms of the offer id pt date so silverhorn rejected petitioner’s dollar_figure proposed offer-in-compromise but indicated in his date letter that he would be willing to recommend an amended oic totaling dollar_figure based on petitioner’s reasonable collection potential it appears that in determining petitioner’s reasonable collection potential so silverhorn considered petitioner’s net equity in personal and business_assets but disregarded the fact that petitioner and his wife have a negative monthly net_income of dollar_figure which includes expenses so silverhorn himself determined were necessary as discussed above a taxpayer’s reasonable collection potential includes both net equity and future income see porro v commissioner tcmemo_2014_81 at noting where an irs settlement officer reduced taxpayers’ reasonable collection potential because their monthly expenses exceeded their monthly income it seems as if so silverhorn considered only one of these factors net equity in determining petitioner’s reasonable collection potential and did not consider petitioner’s future income in the calculation in addition the information in the addendum to form_656 dated date was not considered in the determination of petitioner’s reasonable collection potential on the record before us we are unable to conclude whether it was an abuse_of_discretion for respondent to determine to proceed with the proposed levy for petitioner’s form_941 employment_tax liabilities we will remand the case to respondent’s appeals_office for further consideration and clarification and to allow petitioner if he wishes to propose a new collection alternative see fairlamb v commissioner tcmemo_2010_22 blair v commissioner tcmemo_2009_232 we also remand for clarification of why so silverhorn in his date letter determined that petitioner’s account should be placed in currently not collectible status but continued to seek an offer-in-compromise see irm pt date to reflect the foregoing an appropriate order will be issued
